UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA,

               -against-                                    SEALED ORDER

 MICHAEL McCANTS,                                            19 Cr. 235 (PGG)

                            Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

               A conference in this matter will take place on Friday, May 10, 2019 at

3:00 p.m. in Courtroom 705 of the Thurgood Marshall United States Courthouse, 40

Foley Square, New York, New York.

               Upon the application of the United States of America, by and through

Assistant United States Attorney Sheb Swett, and with the consent of Michael McCants,

by and through his counsel, Harold Ramsey Jr., it is hereby ORDERED that the time

from April 30, 2019 through May 10, 2019 is excluded under the Speedy Trial Act, Title

18, United States Code, Section 3161 (h)(7)(A). The Court finds that the granting of such

a continuance serves the ends of justice and outweighs the best interests of the public and

the defendant in a speedy trial, because it will allow the parties time to engage in further

discussions concerning a possible disposition of this matter.

Dated: New York, New York
       April 30, 2019




                                                  Paul G. Gardephe
                                                  United States District Judge
